2020 IL App (3d) 190267

                              Opinion filed November 20, 2020
     _____________________________________________________________________________

                                                      IN THE

                                      APPELLATE COURT OF ILLINOIS

                                                THIRD DISTRICT

                                                        2020

      JACOB P. PITTS,                       )    Appeal from the Circuit Court
                                            )    of the 21st Judicial Circuit,
             Plaintiff-Appellant,           )    Kankakee County, Illinois.
                                            )
             v.                             )    Appeal No. 3-19-0267
                                            )    Circuit No. 19-MR-88
      CHAD KOLITWENZEW, Director,           )
      Jerome Combs Detention Center,        )    The Honorable
                                            )    Ronald J. Gerts,
             Defendant-Appellee.            )    Judge, presiding.
     ____________________________________________________________________________

           JUSTICE CARTER delivered the judgment of the court, with opinion.
           Presiding Justice Lytton and Justice Schmidt concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                     OPINION

¶1           Plaintiff, Jacob P. Pitts, a pretrial detainee in the Kankakee County jail (also known as the

     Jerome Combs Detention Center), filed a mandamus complaint in the trial court seeking to

     compel defendant, Chad Kolitwenzew, the director of the jail (Director), to provide Pitts with

     barber services and access to a sufficient law library and to stop restricting Pitts’s access to

     correspondence and legal materials as a disciplinary sanction. 1 After an evidentiary hearing, the


             1
               Although Pitts labeled his pleading a petition for writ of mandamus, the pleading is more
     properly referred to as a complaint for mandamus relief. See 735 ILCS 5/2-1501 (West 2018) (abolishing
     writs); id. § 14-102 (referring to the filing of a complaint for mandamus); Turner-El v. West, 349 Ill. App.
     3d 475, 477 (2004); People ex rel. Braver v. Washington, 311 Ill. App. 3d 179, 181 n.1 (1999).
     trial court denied Pitts’s complaint for mandamus relief. Pitts appeals. We affirm the trial court’s

     judgment.

¶2                                            I. BACKGROUND

¶3          In March 2019, while Pitts was a pretrial detainee in the county jail awaiting trial on

     certain charges, he filed a pro se complaint for mandamus relief against the Director. In his

     complaint, Pitts alleged, among other things, that on certain specified dates (1) his

     correspondence and legal materials had been taken away from him (or he was denied access to

     those items) as disciplinary punishment, (2) he was denied barber services at the jail, and (3) he

     had been denied sufficient legal materials or resources at the jail. Pitts sought to have the trial

     court order the Director to provide him with access to barber services and a sufficient law library

     that complied with part 701 of the Title 20 of the Illinois Administrative Code (County Jail

     Standards) (see 20 Ill. Adm. Code 701) and to prohibit correctional officers from denying Pitts

     access to his correspondence and legal materials in the future. The Director filed an answer to the

     mandamus complaint and denied Pitts’s main accusations.

¶4          Later that same month, the trial court held an evidentiary hearing on the mandamus

     complaint. Pitts was present in court for the hearing, in the custody of the county sheriff, and

     represented himself pro se. Pitts was allegedly in shackles, although there is no mention of that

     in the record, except for one brief reference that Pitts made in passing during his testimony. Pitts

     did not ask to have the shackles removed and did not object to being restrained.

¶5          The Director was also present in court for the hearing and was represented by one of the

     county’s assistant state’s attorneys (referred to hereinafter as the Director’s attorney). At or near

     the start of the hearing, the Director’s attorney asked the trial court whether the hearing could be

     conducted “a little more informally” so that she could conduct her direct examination of the


                                                       2
     Director immediately after Pitts had done so rather than having to wait until the Director’s case-

     in-chief. The trial court allowed the Director’s attorney’s request.

¶6          During the evidence portion of the hearing, the trial court heard the testimony of both the

     Director and Pitts. In addition, the trial court admitted two jail videos as exhibits for Pitts and

     also admitted a copy of the County Jail Standards as an exhibit for the Director. The evidence

     that was presented can be summarized as follows.

¶7          The Director testified that he had been the chief of corrections at the county jail for the

     past six or seven years and, prior to that time, had been the assistant chief of corrections at the

     jail for about four years. One of the Director’s responsibilities as the chief of corrections was to

     ensure that the jail was a safe environment for the jail’s employees and inmates. In keeping with

     that responsibility, the Director enacted disciplinary consequences based on incidents that

     happened in the jail and in line with the County Jail Standards.

¶8          Pitts was currently an inmate at the jail and was awaiting trial for pending Kankakee

     County criminal charges. In 2012, Pitts was convicted of attempting to escape from the jail.

     While Pitts was an inmate at the jail (presumably in relation to the current offenses), he was

     involved in various incidents. According to the Director, Pitts had assaulted and battered other

     inmates, had assaulted and battered corrections staff, had deployed a taser against one of the

     correctional officers, and had smeared and used fecal matter within the facility. As a result of

     those incidents, disciplinary action was taken against Pitts. In the Director’s opinion, Pitts was a

     security risk to the safety of the jail employees and other inmates.

¶9          At the time of the hearing, Pitts was being housed in “Max C” as a disciplinary sanction

     for when Pitts deployed a taser on a member of the corrections staff. Max C was a disciplinary

     segregation/restrictive housing unit at the jail. While in Max C, Pitts was only allowed to be out


                                                        3
       of his cell for one hour each day to use the phone, take a shower, clean his cell, and do whatever

       else he needed to do. When the Director was asked during his testimony if there was a reason

       why the corrections staff would take an inmate’s personal property if a disciplinary action had

       occurred, the Director responded that if the conduct had occurred inside the cell, the corrections

       staff would remove items to make sure the cell was clean and that everything was in order before

       they gave the items back to the inmate. In addition, because Max C was disciplinary housing,

       less property was permitted in the cell. An inmate in Max C was not allowed to accumulate

       commissary and could not take with him into Max C any items that he had bought from the store.

       Items that were needed as part of everyday life, however, such as legal work, were allowed in the

       cells in Max C.

¶ 10          More specifically as to Pitts’s accusations, the Director testified that the jail did not have

       a barber shop or an area where inmates went to get their hair cut. Instead, the jail provided

       inmates with barbering tools—hair trimmers, clippers, shavers, and plastic guards that controlled

       the length at which the hair was cut—so that the inmates could cut their own hair or cut each

       other’s hair. Pitts had requested to be seen by a barber or to have barber services at various times

       while he was in jail and had been provided with the barbering tools by the jail staff. As for Pitts’s

       mail, the Director testified that Pitts was given his correspondence when it was received at the

       jail, after it had been screened, and that the mail screening procedures were enacted pursuant to

       the County Jail Standards. According to the Director, the jail did not withhold mail from an

       inmate as a disciplinary sanction. With regard to Pitts’s access to legal materials, the Director

       testified that the jail had wall kiosks located throughout the facility that contained all of the

       different legal resources that were available to the inmates. The jail also had law libraries that

       were located on carts or in attorney rooms in the different housing units for the inmates to use.


                                                          4
       To the best of the Director’s knowledge, the different legal resources available to the inmates

       were those that were required by the County Jail Standards. The Director denied that he had

       withheld legal resources from Pitts for disciplinary reasons and stated that legal resources were

       available to Pitts, even when he was being housed in Max C.

¶ 11          Pitts testified that he arrived at the jail in April 2018. In May 2018, it was alleged that

       Pitts had been involved in an aggravated battery to some of the correctional officers. According

       to Pitts, as a form of disciplinary punishment, his legal materials and all his other property items,

       even hygiene items, were taken away from him. Pitts was left in a cell with nothing other than a

       blanket and a sheet for about six weeks. In November 2018, Pitts was charged with another

       aggravated battery of a correctional officer, and his legal materials and other property items were

       again taken away from him for a period of time. In June 2019, Pitts was alleged to have

       committed a third aggravated battery of a correctional officer (the incident where Pitts allegedly

       deployed a taser on the officer) and was again denied access to his property and legal materials.

¶ 12          Pitts indicated during the hearing that he did not have an issue with the mail procedure at

       the county jail. Rather, according to Pitts, his complaint was about his correspondence

       materials—his pen and paper—being taken at times. As for barbering services, Pitts

       acknowledged during his testimony that he had been provided with barbering tools when he

       requested them but complained that other inmates had stolen all of the plastic trimmer guards so

       that the only option available to him was to shave off all of his hair. In addition, although Pitts

       had seen inmates cutting each other’s hair in the general population at the jail, that did not occur

       in Max C because Max C was a segregation unit and the inmates in the unit were not allowed to

       have contact with each other.




                                                         5
¶ 13           With regard to legal resources, Pitts testified that other inmates in disciplinary

       segregation had access to the wall kiosks, which had all of the legal resources on them that were

       required by the County Jail Standards. Pitts, however, was not allowed in the area where the wall

       kiosks were located. According to Pitts, when he was taken out of his segregation cell for his

       daily hour of recreation, he was taken to the booking area. There was no wall kiosk in that area.

       Instead, the booking area had a cart with a computer on it that contained certain Illinois legal

       resources. Pitts did not believe, though, that the legal resources on the computer were up to date

       and was unable to find jury instructions on the computer.

¶ 14           After the presentation of the evidence had concluded, the trial court took the case under

       advisement. The following month, in April 2019, the trial court issued its written decision,

       denying Pitts’s complaint for mandamus relief. In its ruling, the trial court found that (1) the

       restrictions on barber services in the maximum-security unit were reasonable and within

       necessary security measures allowed by the applicable regulations, (2) the problem with the

       plastic trimmer guards was not of the Director’s making, and (3) the Director had provided Pitts

       with access to sufficient legal resources in compliance with the requirements of the County Jail

       Standards. In its ruling, the trial court noted that the videos that Pitts had submitted showed Pitts

       fighting with correctional officers and using a taser to repeatedly shock a correctional officer.

       The trial court found from those videos that Pitts was a violent person and that the restrictions

       placed upon him in the jail were reasonable and necessary.

¶ 15           Upon being notified of the trial court’s ruling, Pitts appealed.

¶ 16                                               II. ANALYSIS

¶ 17           On appeal, Pitts argues that the trial court erred in denying his complaint for mandamus

       relief. Pitts asserts that the trial court’s ruling was erroneous for several reasons. First, Pitts


                                                           6
       contends, the trial court failed to conduct a proper hearing on the mandamus complaint in that

       the trial court failed to hold a Boose hearing (see People v. Boose, 66 Ill. 2d 261, 265-67 (1977))

       at the outset of the proceedings, failed to conduct the mandamus hearing in a formal manner,

       failed to admit the parties’ exhibits into evidence, and failed to render a complete ruling as to all

       of the issues raised by Pitts in the complaint. Second, Pitts contends, the trial court incorrectly

       interpreted the various applicable sections of the County Jail Standards and also incorrectly

       determined that section 3-8-7(b)(1) of the Unified Code of Corrections (Unified Code) (730

       ILCS 5/3-8-7(b)(1) (West 2018)) did not apply to Pitts in this case. Third, Pitts contends, the trial

       court incorrectly found, under the facts of this case, that Pitts had not been denied access to

       barber services, a sufficient law library, or his legal and correspondence materials. For all of the

       reasons stated, Pitts asks that we reverse the trial court’s judgment; that we grant his complaint

       for mandamus relief; and that we remand this case, if necessary, for further proceedings.

¶ 18          The Director argues that the trial court’s ruling was proper and should be upheld. In

       support of that argument, the Director asserts that the trial court correctly conducted the hearing

       on the mandamus complaint; correctly interpreted the various sections of the County Jail

       Standards; correctly determined that section 3-8-7 of the Unified Code did not apply in this case;

       correctly found that the Director had not denied Pitts access to barber services, a law library, or

       legal and correspondence materials; and correctly denied Pitts’s complaint for mandamus relief.

       The Director asks, therefore, that we affirm the trial court’s judgment.

¶ 19          Although there is some uncertainty in the law as to the standard of review that applies on

       appeal when an appellate court reviews a trial court’s grant or denial of a complaint for

       mandamus relief (Pate v. Wiseman, 2019 IL App (1st) 190449, ¶ 27 (recognizing that the

       standard of review that applies on appeal to a trial court’s grant or denial of a mandamus


                                                         7
       complaint is unclear)), in situations such as the present case, where the trial court’s denial of the

       mandamus complaint was based primarily upon factual grounds, the appellate court will not

       reverse the trial court’s ruling unless it is against the manifest weight of the evidence (see Duane

       v. Hardy, 2012 IL App (3d) 110845, ¶ 11). A ruling is against the manifest weight of the

       evidence only if it is clearly evident from the record that the trial court should have reached the

       opposite conclusion or if the ruling itself is unreasonable, arbitrary, or not based on the evidence

       presented. Best v. Best, 223 Ill. 2d 342, 350 (2006). However, to the extent that we are called

       upon in this appeal to interpret the relevant provisions of the applicable statutes and regulations,

       that task is a question of law to which we apply a de novo standard of review on appeal. See

       Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012, ¶ 50

       (stating that statutory interpretation is a question of law that is subject to de novo review on

       appeal); People v. Montalvo, 2016 IL App (2d) 140905, ¶ 18 (indicating that interpretation of the

       Illinois Administrative Code is also reviewed de novo on appeal).

¶ 20           Mandamus relief is an extraordinary remedy that is used to compel a public officer to

       perform a mandatory and nondiscretionary official duty. McFatridge v. Madigan, 2013 IL

       113676, ¶ 17. In order to obtain mandamus relief, the plaintiff must establish the following three

       elements: (1) that the plaintiff has a clear right to the relief requested, (2) that the public officer

       has a clear duty to act, and (3) that the public officer has clear authority to comply with an order

       granting mandamus relief. Id. As the elements indicate, mandamus may not be used to compel a

       public officer to perform an act that involves the exercise of the officer’s discretion or to direct

       the manner in which a discretionary act is performed, even if the officer’s discretion has been

       exercised erroneously. See id.; Turner-El v. West, 349 Ill. App. 3d 475, 479-80 (2004).




                                                           8
¶ 21           In the mandamus complaint in the present case, Pitts sought to compel the Director to

       comply with the County Jail Standards (see 20 Ill. Adm. Code 701), which, among other things,

       require that county jail facilities provide detainees with access to barber services and legal

       resources and prohibit county jail facilities from imposing mail restrictions on detainees as

       disciplinary sanctions. See 20 Ill. Adm. Code 701.100(b)(4) (2014); 20 Ill. Adm. Code

       701.230(a) (1997); 20 Ill. Adm. Code 701.180(h) (2014). There are three sections of the County

       Jail Standards that are involved in this case: section 701.100, section 701.230, and section

       701.180. Section 701.100 of the County Jail Standards, which addresses clothing, personal

       hygiene, and grooming, requires that “[b]arber and beautician services shall be made accessible

       [to detainees] but must not violate required security measures.” 20 Ill. Adm. Code 701.100(b)(4)

       (2014). Section 701.230, which addresses library services, requires that “up-to-date

       informational, recreational, legal, and educational resources” be made available to detainees. 20

       Ill. Adm. Code 701.230(a) (1997). The section goes on to specify the two legal materials that

       must be provided: the Illinois Compiled Statutes and the current jail rules and regulations. 20 Ill.

       Adm. Code 701.230(a)(1), (2) (1997). Finally, section 701.180 of the County Jail Standards,

       which addresses mail procedures, provides that “[n]o disciplinary restrictions shall be placed on

       a detainee’s mail privileges.” 20 Ill. Adm. Code 701.180(h) (2014). A somewhat similar

       provision is contained in section 3-8-7 of the Unified Code, which Pitts also relies upon here. See

       730 ILCS 5/3-8-7(b)(1) (West 2018) (providing that “[c]orporal punishment and disciplinary

       restrictions on diet, medical or sanitary facilities, mail or access to legal materials are

       prohibited”).

¶ 22           The County Jail Standards are part of the Illinois Administrative Code. When interpreting

       such provisions, this court applies the rules of statutory construction. See Ress v. Office of the


                                                          9
State Comptroller, 329 Ill. App. 3d 136, 142 (2002) (stating that the rules of statutory

construction apply when a court is construing the provisions of the Illinois Administrative Code).

The fundamental rule of statutory construction is to ascertain and give effect to the intent of the

legislature (or drafters, in the case of Administrative Code provisions). Gaffney, 2012 IL 110012,

¶ 56; Ress, 329 Ill. App. 3d at 142 (applying the rules of statutory construction to Illinois

Administrative Code provisions). The most reliable indicator of that intent is the plain and

ordinary meaning of the language of the statute itself. Gaffney, 2012 IL 110012, ¶ 56; Ress, 329

Ill. App. 3d at 142. In determining the plain meaning of statutory terms, a court should consider

the statute in its entirety and keep in mind the subject the statute addresses and the apparent

intent of the legislature in enacting the statute and, when possible, should construe the statute in

such a manner as to give effect to every word, clause, and sentence, so that no part of the statute

is rendered superfluous or meaningless. See 5 ILCS 70/1.01 (West 2018) (in construing a statute,

“[a]ll general provisions, terms, phrases and expressions shall be liberally construed in order that

the true intent and meaning of the General Assembly may be fully carried out”); Blum v. Koster,

235 Ill. 2d 21, 29 (2009); Palm v. Holocker, 2018 IL 123152, ¶ 21. If the statutory language is

clear and unambiguous, it must be applied as written, without resorting to further aids of

statutory construction. Gaffney, 2012 IL 110012, ¶ 56. A court may not depart from the plain

language of the statute and read into it exceptions, limitations, or conditions that are not

consistent with the express legislative intent. Id. However, if the language of a statute is

ambiguous in that it is susceptible to more than one reasonable interpretation, a court may

consider extrinsic aids to determine the meaning of the statutory language. See Williams v.

Illinois State Scholarship Comm’n, 139 Ill. 2d 24, 51 (1990).




                                                 10
¶ 23          Upon reviewing the record in the present case, we find that Pitts failed to establish that he

       was entitled to mandamus relief. See McFatridge, 2013 IL 113676, ¶ 17. An evidentiary hearing

       was held in this case, and the trial court heard the testimony of the Director and Pitts. After

       listening to that testimony and viewing the two jail video recordings that Pitts had submitted, the

       trial court found that the Director had provided Pitts with access to barber services and legal

       resources and that Pitts had not been denied access to correspondence and legal materials. Those

       findings were well supported by the evidence.

¶ 24          First, with regard to Pitts’s claim of denial of access to barber services, the Director

       testified that barbering tools—such as trimmers and plastic trimmer guards—were provided to

       the detainees at the jail, including Pitts, so that they could cut their own hair or cut each other’s

       hair. Pitts agreed in his testimony that barbering tools had been provided. That other inmates had

       stolen the plastic trimmer guards, as Pitts had testified, was not a failure or refusal to act on the

       Director’s part and could not, therefore, be remedied through a mandamus proceeding. See id.

       (indicating that a mandamus proceeding is used to compel a public officer to perform a

       mandatory and nondiscretionary official duty). Nor can we find as a matter of interpretation that

       section 701.100(b)(4) of the County Jail Standards requires the county jail to provide Pitts and

       the other detainees with access to a barber, as Pitts suggests. If that were the case, the regulation

       would have plainly stated as much—that detainees must be given access to a “barber”—rather

       than requiring that detainees be given access to “[b]arber *** services.” See 20 Ill. Adm. Code

       701.100(b)(4) (2014). The additional word, “services,” must be given meaning, if possible, and

       when considered with the rest of the language of that part of the regulation—that the services

       must not violate required security measures—is an indication that the Director has discretion to

       determine the most appropriate and secure manner in which to satisfy that requirement under the


                                                         11
       circumstances. See Palm, 2018 IL 123152, ¶ 21 (indicating that when a court construes a statute,

       it should, when possible, construe the statute in such a manner as to give effect to every word,

       clause, and sentence, so that no part of the statute is rendered superfluous or meaningless); Blum,

       235 Ill. 2d at 29 (stating that in determining the plain meaning of statutory terms, a court should

       consider the statute in its entirety and keep in mind the subject the statute addresses and the

       apparent intent of the legislature in enacting the statute). At the very least, the term, “barber ***

       services” is ambiguous, which would mean that Pitts cannot establish that he has a clear right to

       the relief requested. See McFatridge, 2013 IL 113676, ¶ 17 (indicating that to obtain mandamus

       relief, the plaintiff must prove, among other things, that he or she has a clear right to the relief

       requested).

¶ 25          Second, as for Pitts’s claim of denial of access to legal resources, the Director testified

       that legal materials, including the Illinois Compiled Statutes and the jail rules and regulations,

       were made available to detainees through wall kiosks located throughout the facility and through

       computers located on carts in various areas of the facility. Pitts’s own testimony on the matter

       corroborated that of the Director in most respects as Pitts testified that he could access the legal

       materials specified, even while he was in disciplinary segregation, on a computer in the booking

       area. The concerns that Pitts raised in his testimony about the legal resources—that he did not

       believe they were up to date and that he could not find jury instructions on the computer—were

       for the trial court, as the trier of fact, to consider and weigh in determining whether the Director

       had complied with the requirements of the County Jail Standards. See Best, 223 Ill. 2d at 350-51

       (indicating in a different context where the manifest weight standard of review was applied that

       the appellate court would not substitute its judgment for that of the trial court regarding the

       credibility of witnesses, the weight to be given to the evidence, or the inferences to be drawn).


                                                         12
       Furthermore, to the extent that Pitts relies upon section 3-8-7(b)(1) of the Unified Code to

       support his claim of denial of access to legal resources, that statutory section does not apply here

       because Pitts is a detainee in the county jail and not an inmate in the Illinois Department of

       Corrections. See People v. Lindsey, 199 Ill. 2d 460, 478-79 (2002) (finding that a Unified Code

       provision did not apply to a defendant who was confined to a county facility and was not an

       inmate in the Department of Corrections).

¶ 26          Third, with regard to Pitts’s claim of restriction of access to correspondence materials,

       the Director testified that Pitts’s access to such materials was not denied. At most, according to

       the Director, items may have been removed from Pitts’s cell temporarily, following a

       disciplinary infraction, so that correctional staff could make sure that Pitts’s cell was clean. Upon

       the correctional staff doing so, those items would have been promptly returned to Pitts. Pitts

       disagreed with that testimony. However, as noted above, it was for the trial court, as the trier of

       fact in this case, to determine whether to believe the Director’s or Pitts’s version of events, and

       we cannot find that the trial court’s determination on that matter here was against the manifest

       weight of the evidence. See Best, 223 Ill. 2d at 350-51.

¶ 27          Fourth and finally, although Pitts claims that the trial court failed in this case to hold a

       proper hearing on the mandamus complaint, the record does not support that contention. To the

       contrary, the record shows that the trial court conducted a relatively standard evidentiary hearing

       on the mandamus complaint with both Pitts and the Director present; that both sides were

       allowed to present witness testimony and physical evidence in support of their positions; that

       after all of the evidence had been presented, the trial court took the case under advisement so that

       it could review the law on mandamus relief; and that after the trial court considered the evidence

       presented and the law in this area, it ultimately concluded in a thorough and complete written


                                                        13
       order that Pitts’s request for mandamus relief should be denied. Under those circumstances, we

       find that there was nothing improper about the manner in which the trial court proceeded with,

       and ruled upon, Pitts’s mandamus complaint in the present case.

¶ 28          In reaching that conclusion, we note that Pitts did not at any time object in the trial court

       to the manner in which the hearing was conducted and arguably may, therefore, have acquiesced

       in the procedure used by the trial court. See Steiner v. Eckert, 2013 IL App (2d) 121290, ¶ 15

       (recognizing that a party may not acquiesce in procedure followed in the trial court and then

       complain about that procedure on appeal). In addition, although Pitts points to the trial court’s

       alleged use of an “informal” procedure as an indication that the hearing was conducted

       improperly, the record shows that the informality to which the trial court referred in its

       comments during the hearing was merely the trial court’s decision to allow the Director’s

       attorney to proceed with her direct examination of the Director immediately after Pitts’s direct

       examination had concluded, rather than having the Director’s attorney wait until the Director’s

       case-in-chief to proceed with her direct examination of the Director. Such a decision was well

       within the trial court’s discretion to make in conducting the hearing in this case. See In re T.R.,

       2019 IL App (4th) 190529, ¶ 87 (recognizing in a different context that the trial court generally

       has broad discretion over the manner in which it conducts hearings). Furthermore, although Pitts

       claims that the trial court’s ruling was incomplete because the trial court did not rule upon Pitts’s

       request to have the trial court order the Director to prohibit his staff from taking away Pitts’s

       access to correspondence or legal materials in the future, such a ruling was unnecessary once the

       trial court determined, as a factual matter, that Pitts’s access to correspondence and legal

       materials had not been taken away. As a final matter, while Pitts complains that the trial court

       failed to hold a Boose hearing to determine whether Pitts should have remained in shackles


                                                        14
       during the mandamus complaint proceeding, any error that possibly occurred in that regard was

       harmless as the record in this case clearly shows that Pitts was not entitled to mandamus relief.

       See In re A.H., 359 Ill. App. 3d 173, 184 (2005) (finding that the trial court’s failure to conduct a

       Boose hearing to determine whether a respondent-father should remain shackled during a

       parental rights termination proceeding was harmless beyond a reasonable doubt because the

       father’s depravity, the alleged basis of parental unfitness, was supported by overwhelming

       evidence).

¶ 29                                           III. CONCLUSION

¶ 30          For the foregoing reasons, we affirm the judgment of the circuit court of Kankakee

       County.

¶ 31          Affirmed.




                                                        15
                                  No. 3-19-0267


Cite as:                 Pitts v. Kolitwenzew, 2020 IL App (3d) 190267


Decision Under Review:   Appeal from the Circuit Court of Kankakee County, No. 19-MR-
                         88; the Hon. Ronald J. Gerts, Judge, presiding.


Attorneys                Jacob P. Pitts, of Kankakee, appellant pro se.
for
Appellant:


Attorneys                Jim Rowe, State’s Attorney, of Kankakee (Nancy Nicholson,
for                      Assistant State’s Attorney, of counsel), for appellee.
Appellee:




                                         16